In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-874V
                                    Filed: September 18, 2015
                                          UNPUBLISHED

****************************
CHERYL PEDRAZA,                            *
                                           *
                     Petitioner,           *     Ruling on Entitlement; Concession;
                                           *     Influenza (Flu) Vaccine; Right Shoulder
                                           *     Injury; Shoulder Injury Related to
SECRETARY OF HEALTH                        *      Vaccine Administration (SIRVA);
AND HUMAN SERVICES,                        *     Special Processing Unit (SPU).
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

       On August 13, 2015, Cheryl Pedraza (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 [the “Vaccine Act” or “Program”]. Petitioner alleges that as a result
of receiving the influenza (“flu”) vaccine on October 14, 2014, she suffered a right
shoulder injury that was caused in fact by her vaccination. Petition at 5. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

       On September 18, 2015, respondent filed her Rule 4(c) report in which she
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent states that petitioner’s injury is consisted with
shoulder injury related to vaccine administration (SIRVA), and that it was caused in fact
by the flu vaccine she received on or about October 14, 2014. Id. at 4-54. Respondent

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
further states that there are no other causes identified for petitioner’s injury and the
records show that petitioner suffered the sequela of her injury for more than six months.
Thus, respondent states that “petitioner has met the statutory requirements for
entitlement to compensation.” Id.

     In view of respondent’s concession and the evidence presented, the
undersigned finds that petitioner is entitled to compensation.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master




                                            2